Citation Nr: 0729014	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his VA psychiatrist



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In March 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

At the abovementioned hearing, the veteran submitted 
additional medical evidence along with a waiver of his right 
to RO consideration of such evidence.  Therefore, the Board 
may proceed with the appeal.


FINDING OF FACT

The social and occupational impairment from the veteran's 
PTSD has more nearly approximated total impairment than 
deficiencies in most areas throughout the initial evaluation 
period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met throughout the initial evaluation period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

2.  The issue of entitlement to a TDIU is moot.  Vettese v. 
Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

A 50 percent evaluation is warranted for PTSD if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2006).

Analysis

I.  PTSD

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  He claims that he is entitled to a higher rating 
for this disability.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In the Board's opinion, the evidence establishes that the 
social and occupational impairment from the veteran's PTSD 
more nearly approximates total than deficiencies in most 
areas.  For instance, the GAF scores ranging from 45 to 47 
throughout the VA progress notes and a score of 50 on the 
December 2005 VA examination (although, a December 2005 VA 
progress note indicates a GAF of 45) represent the presence 
of serious symptoms.  Specifically, the December 2005 VA 
examiner noted that the veteran's PTSD symptoms have led to 
deficits in both occupational and social functioning such 
that he has been unable to work for six years and he has been 
unable to trust anyone outside his family.  It was noted that 
the veteran relives military trauma through nightmares and 
daily intrusive memories; he experiences avoidance of 
situations that remind him of his trauma; he exhibits 
hyperarousal that leads to sleep disturbance; he suffers from 
severe anxiety that leads to panic attacks, which have 
resulted in hospitalization for a cardiac workup; he has 
little interest in participating in previously enjoyable 
activities; he is severely irritable; and he has a restricted 
affect.  

In a March 2006 progress note, the veteran's treating VA 
psychiatrist noted that if it were not for the veteran's 
wife, he would be a danger to himself and others.  
Furthermore, the veteran was noted to have severe paranoid 
tendencies toward others.  

The veteran was also afforded a VA examination in March 2006.  
The examiner opined that the veteran's back disability and 
his PTSD preclude him from securing gainful employment.  
Additionally, a March 2007 VA progress note indicates that 
the veteran is extremely irritable, very angry, and somewhat 
paranoid about his environment, and is therefore 
unemployable.  Although the manifestations of the veteran's 
service-connected PTSD do not include the gross impairment in 
thought processes, grossly inappropriate behavior, 
disorientation, or inability to maintain personal hygiene, 
associated with the 100 percent rating, his VA psychiatrists 
have consistently concluded that the veteran's PTSD symptoms 
are substantially incapacitating such that he is unable to 
work.  

At the March 2007 hearing, the veteran's VA psychiatrist 
described some of the veteran's psychiatric symptoms and 
opined that if the veteran were to obtain a job, he would not 
be able to maintain it.  The Board has found the testimony 
provided by the veteran's VA psychiatrist to be particularly 
persuasive.

Accordingly, the Board concludes that a 100 percent rating is 
warranted for this disability throughout the initial 
evaluation period. 

II.  TDIU 

A total disability rating based upon individual 
unemployability contemplates a schedular rating less than 
total.  38 C.F.R. § 4.16(a) (2006).  Because the veteran is 
entitled to a 100 percent rating for his PTSD on a schedular 
basis, the claim for a TDIU is rendered moot.  See Vettese v. 
Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes 
that the rating for the condition is less than 100 
percent"); Holland v. Brown, 6 Vet App. 443 (1994).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted throughout the initial evaluation period, 
subject to the criteria applicable to the payment of monetary 
benefits.  

The issue of entitlement to a TDIU is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


